— Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered February 25, 1988, convicting him of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). A reasonable trier of fact could have readily determined that the defendant possessed the requisite mental intent and intentionally aided and importuned the prosecution’s witness in the sale of 2.98 ounces of cocaine to the police (see, People v Kaplan, 76 NY2d 140; People v Nieves, 135 AD2d 579).
The court properly admitted testimony concerning prior drug transactions between the prosecution’s witness and the defendant for purposes other than to prove criminal propensity, and the probative value of the evidence outweighed any prejudice to the defendant (see, People v Molineux, 168 NY 264; People v Beam, 57 NY2d 241; People v Ventimiglia, 52 NY2d 350).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.